Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	Claims 19-22 and 24-25 are under consideration in the instant Office Action.

Withdrawn Rejections
The rejection of sequence compliance of instant claims containing sequences that are not properly identified is withdrawn in view of the newly amended claims.
The rejection of claims 19-25 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8-9, 11-12, 19-23 and 34-35 of copending Application No. 13/768,687 is moot since the application was abandoned on 4/14/2021.

Modified Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein 
Claims 19-22 and 24-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shi US2009/0099826 (IDS), Fan et al., 2006 (IDS) and Troy et al., US2009/0280058 (IDS).
The claimed invention is directed to a caspase-inhibitor compound comprising a caspase inhibitor covalently linked via a disulfide bond to a cell penetrating peptide.
Shi teaches treating ischemic injury of the CNS by inhibiting apoptosis to promote survival in neurons (see paragraph 8). Shi teaches a pharmaceutical composition that includes a carrier such as glucose, sucrose and saline (see paragraphs 56-57) as in instant claims 19-22 and 24-25. Shi teaches using a pharmaceutically acceptable salt of the polypeptide including the BIR3, SEQ ID NO: 2, domain of an inhibitor of apoptosis protein (IAP: see paragraph 9) as required in instant claims 19-22. The SEQ ID NO: 2 taught by Shi matches 81.8% of the Pen1-XBIR3 of instant claim 21 (and 95.7% best local similarity) for the instantly claimed sequence in instant claim 21 for (ii) XBIR3 since claims 19 and 21 only require at least 70% sequence identity. Since the sequence taught by Shi for XBIR3 does not include the XIAP RING domain, the limitations of instant claims 20 and 22 are also met by Shi’s teachings. Shi provides a clear teaching that using the BIR3 domain of XIAP is enough to prevent apoptosis in neuronal cells. Shi also teaches that their XBIR3 may include 
Fan teaches that X-BIR3 is bound to a cell penetrating domain, PTD, as required in instant claim 19. The PTD is a “protein transduction domain” that has the ability to cross the cell membrane and deliver full-length proteins or peptides across the blood brain barrier into the brain tissue (see page 51, 1st column, 2nd paragraph). PTD (Antp-PTD) is derived from the homodomain of ANTENNAPEDIA, a drosophila transcription factor, which is a penetratin (Pen-1, see page 58, 1st column, 1st full paragraph) as in claim 19. Fan does not specifically teach disulfide covalent bonds to link penetratin-1 to the XBIR3.
Troy teaches compositions for in vivo delivery of a cell permeable complex to cells of the central nervous system (see abstract). Troy teaches that the cell permeable complex comprises a siRNA nucleic acid molecule operably linked to a cell penetrating peptide which facilitates transport of the cell permeable complex across both the blood brain barrier and the cell membrane of the target cell (see abstract and paragraph 14). Troy teaches that the cell penetrating peptide includes penetratin-1 (see paragraphs 9 and 16) and meets the limitation of instant claims 19 and 21. Troy teaches methods for treating cerebral ischemia to inhibit neuronal cell death due to ischemia by inhibiting the expression of caspase 3, caspase 6, caspase 9 and using a XIAP protein (see paragraphs 23-24, 29, 100-105, 110 and 133 and claims 9-14 and 17-22) as in instant claims 19 and 21. Troy teaches using disulfide covalent bonds to link the siRNA and the cell penetrating peptide including penertatin-1 (see paragraphs 61, 64, 66, 77 and 115) 
It would have been prima facie obvious to the person of ordinary skill in the art to have arrived at the claimed invention from the disclosures of Shi, Fan and Troy. The person of ordinary skill in the art would have been motivated to make and use the required covalent disulfide bond since it was taught by Troy to bind the cargo to penetratin-1 in the complexes to be administered in vivo to treat ischemic injury in the CNS. The person of ordinary skill in the art would have had a reasonable expectation of success based on the cumulative disclosures of these prior art references.  
Therefore, claims 19-22 and 24-25 are obvious over Shi, Fan and Troy.

Response to Amendment
The declaration under 37 CFR 1.132 filed Dr. Troy is insufficient to overcome the rejection of claims 19-22 and 24-25 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shi US2009/0099826 (IDS), Fan et al., 2006 (IDS) and Troy et al., US2009/0280058 (IDS) as set forth in the last Office action because: Dr. Troy states that it took over two years to determine the best conditions to link Pen1 with XBIR3 through a disulfide bond. This argument was not found persuasive because this only speaks to the fact that they had to optimize their methods to obtain the claimed product. This does not show that this was unexpected or impossible. Routine optimization of scientific methods take time to determine the optimal conditions with the specific components and therefore, this declaration is not found persuasive. The prior art shows that it has used and experimented with the Pen-1 complex with disulfide bonds and has 
There are multiple examples of the prior art that teach the use of the required disulfide bond in conjunction with Pen1 and a cargo to provide a reasonable expectation of success with reasonable experimentation to determine operability of this complex in an in vivo setting. In vitro example are sufficient for one of ordinary skill in the art to test concepts and there is no evidence that the instantly claimed Pen1 with covalent disulfide bonds would not be expected to work as desired. Absolute predictability is not a necessary prerequisite to a case of obviousness. Rather, a degree of predictability that one of ordinary skill would have found to be reasonable is sufficient.  “Good science and useful contributions do not necessarily result in patentability.” PharmaStem Therapeutics, Inc. v. Viacell, Inc., 491 F.3d 1342 (Fed. Cir. 2007). 

Response to Arguments
Applicant's arguments filed 1/28/2021 have been fully considered but they are not persuasive. Applicant argues that there is no reasonable expectation of success in the combination of references of record. Applicant argues that due to the evidence provided that it took years to successfully make the claimed fusion protein, that the prior art does not include key reaction conditions to make the claimed invention and that the prior art references do not disclose any way to administer an amount of the compound effective to inhibit an apoptotic target within a tissue and therefore, there is no in vivo setting. The volume of art discussing result with disulfide bonds used to ferry cargo across cellular membranes already points to the fact this is a viable option that is consistently used by the art. The fact that most of the tests are performed in vitro do not detract from the fact that these disulfide bonds can be used in vivo. Most experiments are run in simple environments, in vitro, to test the premise and move on to more complex systems once proof of concept is achieved. Applicant has not provides any direct evidence that one of ordinary skill in the art would be motivated to not use this specifically claimed disulfide bond in an in vivo setting. It is further pointed out that the Applicant themselves have previously stated that specially claimed covalent disulfide bond with a penetratin-1 and cargo would be appropriate for in vivo used in the treat of CNS ischemic injury (see Troy et al., US2009/0280058 (instant PTO-892)). While there may be a difference of opinions of what is the best covalent bond, it is clear In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980). See also MPEP § 716.07.  Further MPEP § 2121.01 (2) states that: "Even if a reference discloses an inoperative device, it is prior art for all that it teaches." Beckman Instruments v. LKB Produkter AB, 892 F.2d 1547, 1551, 13 USPQ2d 1301, 1304 (Fed. Cir. 1989). Therefore, "a non-enabling reference may qualify as prior art for the purpose of determining obviousness under 35 U.S.C. 103." Symbol Techs. Inc. v. Opticon Inc., 935 F.2d 1569, 1578, 19 USPQ2d 1241, 1247 (Fed. Cir. 1991). The teachings in the prior art direct the artisan to treat the patient population and therefore, reads on the intended use of the instant claims with the instant  penetratin-1 complex, and this is given greater evidentiary weight than the expert opinion, as the interest in the outcome of the case is absent in the declarant’s prior art.
Therefore, the arguments are not found persuasive.


Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Advisory Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/AURORA M FONTAINHAS/Primary Examiner, Art Unit 1649